CONFIDENTIAL
Page 1 of 8

 
LETTER OF INTENT


 
November 14, 2011
 
John Magner
President
Global NuTech, Inc.
7601 Woodwind Drive
Huntington Beach, California 92647



 
Re:
Acquisition of International Plant Services, L.L.C. by Global NuTech, Inc.

 
 
Dear Mr. Magner


This letter of intent (this “Letter”) is intended to summarize the principal
terms of the proposed acquisition (the “Transaction”) of International Plant
Services, L.L.C., a Texas limited liability company (“IPS”), by Global NuTech,
Inc., a Nevada corporation (“BOCL”).  The persons holding an aggregate amount of
one hundred percent (100%) of the outstanding equity interests in IPS (the
“Interests”) are Karim Ayed and Mohamed Noureddine Ayed (together, the
“Members”). BOCL, IPS and the Members are referred to collectively herein as the
“Parties”, and each individually as a “Party”.


Although it is the intent of the Parties that this Letter serve as a basis for
negotiating the completion of the Transaction, other than those terms set forth
under Sections 7(g)&(i), Section 8 (“Expenses of Parties”), Section 9
(“Exclusive Dealing”), Section 10 (“Confidentiality”), Section 11 (“Public
Announcement”), Section 13 (“Governing Law”), Section 14 (“Counterparts”) and
Section 15 (“Binding Provisions”) of this Letter, the terms contained herein are
not binding on the Parties, are subject to change, and are not intended to
create rights in favor of the Parties with respect to the Transaction.  The
obligations of the Parties to consummate the Transaction shall be subject in all
respects to the negotiation, execution and delivery of a definitive agreement
with respect to the Transaction (the “Definitive Agreement”), and the
satisfaction of the conditions contained in the Definitive Agreement.


1. Structure. The Transaction shall primarily consist of an equity exchange by
and between BOCL and the Members whereby IPS shall become a subsidiary of BOCL.
The structure of the Transaction shall otherwise be determined based on review
and discussion among the Parties of applicable tax, accounting, regulatory and
other concerns.


2. Valuation. The Parties have determined that, as of the date of this Letter,
the strategic value of IPS is US$15,000,000.00 (the “Valuation”).


3. Consideration. Based on the Valuation, the aggregate purchase price for the
Interests shall be US$15,000,000.00, the payment of which shall consist of (a)
BOCL’s issuance to the Members of US$5,000,000.00 worth of BOCL’s common stock,
par value $0.00001 per share (“Common Stock”), at a price of $0.17 per share (in
total, 29,411,765 shares), and (b) BOCL’s delivery to the Members of a
convertible promissory note in the amount of US$10,000,000.00, such note (the
“Promissory Note”) convertible into shares of Common Stock at a conversion price
of $0.17 per share (in total, 58,823,529 shares), subject to the terms therein.


4. Capitalization. The pre-Transaction and post-Transaction capitalization of
BOCL shall be as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Page 2 of 8

 
Pre-Transaction
 
Post-Transaction
   
COMMON STOCK
Shares
COMMON STOCK
Shares
 
Total Authorized:
1,400,000,000
Total Authorized:
1,400,000,000
 
Total Issued and Outstanding:
2,000,000
Total Issued and Outstanding
34,411,765
     
Fully diluted Common Stock (*non-inclusive of incentive or compensation
shares*):
 
% of 128,792,944
Fully Diluted
   
IPS Holders
       
$5M Common Stock
29,411,765
22.84%
   
$10M Note
58,823,529
45.67%
   
Preferred Stock
22,745,100
17.66%
     
110,980,394
86.17%
   
CEO/Investor - Preferred Stock:
11,372,550
8.83%
   
Public Common Stockholders:
6,440,000
5.0%
         
PREFERRED STOCK
 
PREFERRED STOCK
   
Total Authorized:
100,000,000
Total Authorized:
100,000,000
 
Total Issued and Outstanding:
30,000
Total Issued and Outstanding:
2,900,000
 
SERIES A CONVERTIBLE PREFERRED STOCK
 
SERIES A CONVERTIBLE PREFERRED STOCK
   
Total Authorized:
5,000,000
Total Authorized:
0
 
Total Issued and Outstanding:
0
     
SERIES B CONVERTIBLE PREFERRED STOCK
 
SERIES B CONVERTIBLE PREFERRED STOCK
   
Total Authorized:
250,000
Total Authorized:
0
 
Total Issued and Outstanding:
0
     
SERIES C CONVERTIBLE PREFERRED STOCK
 
SERIES C CONVERTIBLE PREFERRED STOCK
   
Total Authorized:
80,000
Total Authorized:
0
 
Total Issued and Outstanding:
30,000
     
NEW PREFERRED
 
NEW PREFERRED
   
Total Authorized:
0
Total Authorized:
2,900,000
     
Total Issued and Outstanding:
2,900,000
 



5. Employees. All employees of IPS who are employed as of the date of this
Letter shall continue to be employed post-Transaction on employment terms which,
in general, are no less favorable than those existing between the employee and
IPS as of the date of this Letter.


6. Unregistered Shares.  None of the shares of Common Stock issued pursuant to
the Definitive Agreement will be registered under the Securities Act of 1933, as
amended (the “Securities Act”), and the certificates evidencing such shares
shall contain appropriate restrictive legends to that effect. BOCL shall remove
such legends upon a stockholder’s request if, in the opinion of counsel
reasonably acceptable to BOCL, such shares can be sold pursuant to an exemption
from the provisions of the Securities Act and any lock-up provisions contained
in the Definitive Agreement.


7. Conditions. In addition  to other customary conditions, the consummation of
the Transaction shall be subject to the following conditions:
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Page 3 of 8


(a)  
Negotiation of a Definitive Agreement.  BOCL, IPS and the Members shall use
commercially reasonable efforts in the negotiation of the Definitive Agreement
in order to reflect the proposed terms and conditions set forth in this Letter
and such further terms, provisions, covenants, representations, indemnities and
warranties satisfactory to the Parties.



(b)  
Director (Manager) and Stockholder (Member) Approval.  All necessary approvals
of the Board of Directors and stockholders (or Managers and members, if
applicable) of BOCL and IPS shall have been obtained, including all approvals
that may be necessary to effect the Transaction.



(c)  
Access to Books and Records.  Pending the execution of the Definitive Agreement
and the consummation of the Transaction, each of BOCL and IPS shall give the
other Parties and their designated respective officers, directors, stockholders,
members, partners, employees, advisors, agents, financing sources (and their
respective advisors) or other representatives and affiliates (collectively,
“Representatives”), a reasonable opportunity to conduct a due diligence
investigation of IPS and BOCL and their respective businesses and affairs.



(d)  
Consents and Releases. Prior to the consummation of the Transaction, IPS shall
obtain all written consents and releases of all persons deemed necessary by BOCL
in connection with the consummation of the Transaction. Prior to the
consummation of the Transaction, BOCL shall obtain all written consents and
releases of all persons deemed necessary by IPS in connection with the
consummation of the Transaction.



(e)  
Approval of Due Diligence. The Parties shall have approved the results of their
respective reviews of the relevant books, records, documents, intellectual
property, contracts, and financial condition of BOCL and IPS.



(f)  
Conduct of Business. From the date of this Letter through the signing of the
Definitive Agreement, BOCL and IPS shall operate only in an ordinary course
consistent with prior practices.



(g)  
Preferred Stock Subscription.  BOCL shall sell and each of Karim Ayed, Mohamed
Noureddine Ayed and David Mathews (collectively, the “Investors”), shall
purchase pro rata, an aggregate amount of 2,900,000 shares (in each case, a
“Subscription”) of a new class of preferred stock, as designated and issued by
BOCL (“New Preferred Stock”), in consideration of the Investors’ delivery of an
aggregate amount of US$2,900,000.00 to BOCL on the date of the execution of this
Letter. In connection with each Subscription, BOCL and each of the Investors
shall enter into a subscription agreement, in the form attached hereto as
Exhibit A, on the date of the execution of this Letter. BOCL shall cause the
certificate of designations for the New Preferred Stock to entitle holders of
such stock to voting rights on a 100-to-1 share basis relative to that of the
Common Stock, on all matters. The certificate of designations for the New
Preferred Stock shall provide for the conversion of such securities into Common
Stock, at the option of the holders thereof, upon the earlier of (i) the passing
of three (3) years from the issuance date of the securities or (ii) the change
of control, or sale, of BOCL. The New Preferred Stock shall be convertible into
Common Stock at a conversion price of $0.085 per share. Within seven (7)
business days of the execution of this Letter, BOCL shall effect the issuance
and delivery of the New Preferred Stock to the Investors.



(h)  
Conversion of Promissory Note.  The terms of the Promissory Note shall provide
for its conversion into Common Stock, at the option of the holders thereof, upon
the earlier of (i) the passing of three (3) years from its issuance date or (ii)
the change of control, or sale, of BOCL. The Promissory Note shall be
convertible into Common Stock at a conversion price of $0.17 per share.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Page 4 of 8


(i)  
Satisfaction of Outstanding Debt. BOCL shall satisfy the debt owed under those
certain promissory notes issued to Corporate Strategies LLC and TRAC Financial,
having an outstanding balance of approximately US$252,000.00 as of the date of
this Letter (the “CT Notes”), by (i) at the Closing (as defined in Subjection
(k) below), converting $2,000.00 of the outstanding debt under the oldest of the
CT Notes into four million four hundred forty thousand (4,440,000) shares of
Common Stock, two million two hundred twenty thousand (2,220,000) shares of
which (the “Consideration Shares”) shall be delivered to each of Corporate
Strategies LLC and TRAC Financial, and (b) on the date of, and simultaneous
with, the execution of this Letter, delivering a cash payment in satisfaction of
the outstanding balance owed under the CT Notes, save and except for the
$2,000.00 indebtedness to be evidenced by the Consideration Shares.



(j)  
Retirement of Outstanding Preferred Stock.  As of the date of the Definitive
Agreement, the New Preferred Stock shall be the only series of preferred stock
having shares authorized and designated by BOCL. To the extent that BOCL has
previously created and designated any other series of preferred stock, BOCL
shall take all actions necessary to retire any outstanding shares of such stock,
and take all actions to withdraw all and any certificates of designation for any
such series in accordance with Section 78.1955 of the Nevada Revised Statutes.



(k)  
Appointment of CEO. Upon the consummation of the Transaction (the “Closing”),
BOCL shall (i) appoint, and shall have taken all proper and required corporate
actions to appoint, David Mathews as the chief executive officer of BOCL, and
(ii) grant to David Mathews, in connection with his appointment as chief
executive officer, shares (the “Mathews Shares”) of restricted Common Stock in
an amount equal to ten percent (10%) of the amount of fully diluted shares of
Common Stock as of the date of the Closing (the “Closing Date”). The Mathews
Shares shall vest and be issued by BOCL to David Mathews as follows: (i)
one-third (1/3) of the Mathews Shares on the Closing Date; (ii) one-third (1/3)
of the Mathews Shares on the first anniversary of the Closing Date; and (iii)
one-third (1/3) of the Mathews Shares on the second anniversary of the Closing
Date. In the event that a change of control, or sale, of BOCL occurs, all of the
Mathews Shares shall immediately vest and be issued by BOCL.



(l)  
Appointment of CFO.  At the Closing, BOCL shall (i) appoint, and shall have
taken all proper and required corporate actions to appoint, Craig Crawford as
the chief financial officer, and president, of BOCL, and (ii) grant to Craig
Crawford, in connection with his appointment as chief financial officer and
president, shares (the “Crawford Shares”) of restricted Common Stock in an
amount equal to three percent (3%) of the amount of fully diluted shares of
Common Stock as of the Closing Date. The Crawford Shares shall vest and be
issued by BOCL to Craig Crawford as follows: (i) one-third (1/3) of the Crawford
Shares on the Closing Date; (ii) one-third (1/3) of the Crawford Shares on the
first anniversary of the Closing Date; and (iii) one-third (1/3) of the Crawford
Shares on the second anniversary of the Closing Date. In the event that a change
of control, or sale, of BOCL occurs, all of the Crawford Shares shall
immediately vest and be issued by BOCL.



(m)  
Corporate Strategies Compensation.  At the Closing, BOCL shall grant to
Corporate Strategies, LLC, in connection with the provision of consulting
services by Timothy J. Connolly, shares (the “CS Shares”) of restricted Common
Stock in an amount equal to 2.4% of the amount of fully diluted shares of Common
Stock as of the Closing Date. The CS Shares shall vest and be issued by BOCL to
Corporate Strategies, LLC as follows: (i) one-third (1/3) of the CS Shares on
the Closing Date; (ii) one-third (1/3) of the CS Shares on the first anniversary
of the Closing Date; and (iii) one-third (1/3) of the CS Shares on the second
anniversary of the Closing Date. In the event that a change of control, or sale,
of BOCL occurs, all of the CS Shares shall immediately vest and be issued by
BOCL.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Page 5 of 8


(n)  
Board of Directors. Immediately following the consummation of the Transaction,
the board of directors of BOCL shall consist of seven (7) members, three (3) of
whom shall be Karim Ayed, Mohamed Noureddine Ayed, and David Mathews.



8. Expenses of Parties.  The Parties shall each bear their own costs and
expenses incurred in connection with the Transaction, including, without
limitation, the conduct of due diligence and the preparation of any definitive
agreements as well as legal, accounting and other professional fees.


9. Exclusive Dealing. It is understood that IPS will commit time, effort and
money to the process of completing the Transaction described herein. In
consideration of that time, effort and expense, BOCL agrees to deal with IPS on
an exclusive basis until December 31, 2011, or the earlier mutual termination of
negotiations, and that, during such period, neither BOCL or its Representatives
shall directly or indirectly, solicit, initiate, encourage, or conduct
discussions or negotiations with (and shall formally terminate past or existing
discussions or negotiations with) or engage in substantive negotiations or enter
into any agreement with any third-party concerning any merger, acquisition of
stock or substantially all of its assets or similar fundamental corporate
transactions by or of BOCL, or involving BOCL, with any party other than IPS,
except with the express written consent of IPS.


10. Confidentiality: For purposes of this Letter, “Confidential Information”
shall mean all information relating to, or derived from, a Party hereto or its
Affiliates, as defined below (collectively, the “Disclosing Party”) to which one
or more other Parties hereto (each, a “Receiving Party”) is given access in
connection with its consideration of the Transaction.  Confidential Information
shall include, without limitation, all methods and systems, software, technical
data, research reports, designs and specifications, new product and service
developments, customers and customer lists, pricing information, trademarks or
service marks, and other information, data, documents, technology, know how,
processes, trade secrets, contracts, proprietary information, financial and
operating data, now or hereafter existing or previously developed or acquired by
the Disclosing Party, regardless of whether any such information, data or
documents qualify as “trade secrets” under applicable law.  “Confidential
Information” shall not include with respect to the applicable Receiving Party:
(a) information that such Receiving Party can demonstrate by competent proof to
have been in its possession prior to disclosure of such information by the
Disclosing Party or its Representatives to such Receiving Party; (b) information
that also has been furnished to such Receiving Party by a third party as a
matter of right without restriction and which was not received directly or
indirectly from the Disclosing Party or its Representatives; (c) information
which is or becomes part of the public domain by publication or otherwise
through no breach of this Letter by such Receiving Party; and (d) information
which is independently developed by such Receiving Party without access to or
use of the Disclosing Party’s Confidential Information and such can be proven by
competent evidence.  Any Confidential Information which the Disclosing Party
discloses or makes available to a Receiving Party (a) shall not be, directly or
indirectly, disclosed or used by such Receiving Party for its competitive
advantage, in its business activities or for any other purpose whatsoever, but
shall be used solely in connection with the Transaction, (b) shall be kept in
strict confidence by such Receiving Party, (c) shall not be reproduced by such
Receiving Party without the Disclosing Party’s prior consent, and (d) shall not
be disclosed by such Receiving Party to any other person or entity without the
Disclosing Party’s prior written consent.  Notwithstanding the above, each
Receiving Party may reveal Confidential Information to its Representatives who
(i) need to know or be aware of the Confidential Information in connection with
the Transaction, (ii) are informed of the confidential nature of the
Confidential Information, and (iii) are subject to an obligation similar in
nature and scope to this Agreement, which prohibits such Representative from
disclosing the Confidential Information furnished to it in connection with the
Transaction.  Each Receiving Party shall be responsible for any breach of this
Agreement by any of its Representatives.  Notwithstanding any other provision of
this Agreement, each Receiving Party may disclose the Confidential Information
to the extent required by applicable law or as required in any civil or criminal
legal proceeding, regulatory proceeding or any similar process provided that
such Receiving Party, to the extent possible, gives prompt notice of such
request to the Disclosing Party so that the Disclosing Party may seek an
appropriate protective order or waive such Receiving Party’s compliance with the
provisions of this Agreement.  As used herein, the term “Affiliate” means any
corporation, partnership or other business entity that controls, is controlled
by, or is under common control with, the Disclosing Party or Receiving Party, as
applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Page 6 of 8


11. Public Announcement.  Notwithstanding Section 10 of this Letter, the Parties
agree that anytime after the execution of this Letter, BOCL may prepare and file
with the Securities and Exchange Commission any appropriate disclosure with
respect to this Letter and the Transaction if deemed reasonably necessary by
counsel for BOCL, provided that BOCL shall provide to IPS a reasonable
opportunity to review, comment on and approve such disclosure prior to its
filing.


12. Timing.  It is contemplated that the execution of the Definitive Agreement
shall be completed on or before November 30, 2011, subject to the Parties having
obtained the approval, if necessary, of their respective stockholders and/or
members of the Transaction as contemplated herein.


13. Governing Law.  This Letter shall be governed by, and construed in
accordance with, the internal laws of the State of Texas, without regard to
conflicts of laws.


14. Counterparts.  This Letter may be executed in counterparts, each of which
shall be an original and all of which together shall constitute one and the same
instrument.


15. Binding Provisions.  Except for Sections 7(g)&(i),  Section 8 (“Expenses of
Parties”), Section 9 (“Exclusive Dealing”), Section 10 (“Confidentiality”),
Section 11 (“Public Announcement”), Section 13 (“Governing Law”), Section 14
(“Counterparts”) and Section 15 (“Binding Provisions”) of this Letter (which are
intended to be binding legal agreements), this Letter is not a legally binding
agreement and does not create rights in favor of any Party with respect to the
Transaction contemplated hereby.  The obligations of the Parties to consummate
the Transaction contemplated hereby shall be subject in all respects to the
negotiation, execution and delivery of the Definitive Agreement and to the
satisfaction of the conditions contained therein.










** Continued on Next Page **
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Page 7 of 8


If this Letter correctly reflects your understanding, please execute the
enclosed copy where indicated and return to IPS.

   
 
Sincerely,
     
INTERNATIONAL PLANT SERVICES LLC
     
By: /s/ Karim Ayed                                              
 
Name: Karim Ayed
 
Title: President
   
Executed, Accepted and Agreed to as
Member:
of the date first set forth above.
    /s/ Karim Ayed                                                           
Name: Karim Ayed
GLOBAL NUTECH, INC.
   
Member:
By: /s/ John Magner                            
Name: John Magner
/s/ Mohamed Noureddine Ayed                       
Title: President
Name: Mohamed Noureddine Ayed 





The undersigned Investors hereby agree to participate in the Transaction on the
terms set forth above in this Letter, and specifically agree to be bound by the
terms of Section 7(g) herein.


 
 
 
 
 
By: /s/ David Mathews                     
 
 
 
 
 
 
By: /s/ Karim Ayed                                    
 
 
 
 
 
 
By: /s/ Mohamed Noureddine Ayed   
Name: David Mathews
 
Name: Karim Ayed
 
Name: Mohamed Noureddine Ayed

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A – SUBSCRIPTION AGREEMENT
(attached)
 
 
 

--------------------------------------------------------------------------------

 
 
GLOBAL NUTECH, INC.
 
SUBSCRIPTION AGREEMENT AND SUITABILITY REPRESENTATIONS
 
THE SECURITIES OF GLOBAL NUTECH, INC. SUBSCRIBED FOR HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE “BLUE SKY”
OR SECURITIES LAWS. SUCH SECURITIES CANNOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE
RESTRICTIONS ON TRANSFERABILITY UNDER APPLICABLE FEDERAL AND STATE SECURITIES
LAWS AND WILL NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE THEREWITH.
 
THIS SUBSCRIPTION AGREEMENT AND SUITABILITY REPRESENTATIONS (this “Agreement”)
is executed in connection with that certain Letter of Intent dated as of
November ____, 2011 (the “LOI”) to which this Agreement is an exhibit and
pursuant to which the subscriber named herein (“Subscriber”) purchases
_____________ shares of preferred stock (the “Preferred Stock”) of Global
NuTech, Inc., a Nevada corporation (the “Company”), in exchange for a cash
payment of ___________________. Defined terms used herein and not otherwise
defined herein shall have the meanings given such terms in the LOI.
 
A.   ACKNOWLEDGEMENTS
 
By executing this Agreement, Subscriber acknowledges that Subscriber understands
that the Company is relying upon the accuracy of the representations and
warranties of Subscriber contained herein in complying with its obligations
under applicable securities laws.
 
Subscriber understands and acknowledges that neither the Preferred Stock, nor
the common stock underlying the Preferred Stock, upon issuance, shall be
registered under the Securities Act of 1933, as amended (the “Act”), or under
the securities or “blue sky” laws of any state.  Subscriber also understands
that in order to ensure that the issuance of the Preferred Stock is exempt from
registration under the Act and the various state securities laws, the Company
may be required to have reasonable grounds to believe that Subscriber meets
certain minimum sophistication, net worth and/or income requirements. Subscriber
understands that the information supplied in this Agreement will be disclosed to
no one other than officers, managers and agents of the Company without
Subscriber’s consent unless it is necessary for the Company to use such
information to support the exemptions from registration under the Act or under
applicable state securities laws and regulations of any state.
 
B.   TERMS OF SUBSCRIPTION
 
(i) General. This Agreement sets forth the terms under which Subscriber
subscribes for the Preferred Stock pursuant to the LOI and this
Agreement.  Execution of this Agreement by Subscriber shall constitute an offer
by Subscriber to subscribe for the Preferred Stock in the amount and on the
terms and conditions specified in this Agreement and the LOI.
 
(ii) Consideration. Subscriber hereby subscribes for __________ shares of
Preferred Stock (such stock identified as New Preferred Stock in the LOI) and
agrees to deliver to the Company in consideration therefor the sum of
$________________ in cash, pursuant to and in accordance with the terms set
forth in Section 7(g) of the LOI.  Within seven (7) business days of the
execution of the LOI, the Company shall deliver the subscribed for shares of
Preferred Stock to Subscriber.
 
 
-1-

--------------------------------------------------------------------------------

 
 
(iii) Subscriber’s Representations and Warranties.
 
In order to induce the Company to permit Subscriber to accept the Preferred
Stock, Subscriber represents and warrants to the Company, knowing that Company
is relying thereon, the following:
 
1.  Subscriber represents, warrants and covenants to the Company that Subscriber
(i) will be the sole party in interest as to the Preferred Stock subscribed for,
and (ii) is acquiring the Preferred Stock for Subscriber’s own account, for
investment only and not with a view toward the sale or distribution thereof.
 
2.  Subscriber understands that Subscriber must bear the economic risk of this
investment for an indefinite period of time because the Preferred Stock, and its
underlying common stock, shall not, upon issuance, be registered under the Act
or any state’s securities laws. Subscriber has been advised that the Preferred
Stock is not being registered under the Act upon the basis that the transaction
is exempt from such registration requirements as a transaction by an issuer not
involving any public offering under Section 4(2) of the Act, and that reliance
by the Company on such exemption is predicated in part on Subscriber’s
representations set forth in this Agreement.  Subscriber also understands that
it is not contemplated that any registration will be made or that the Company
will take steps that will make the provisions of Rule 144 under the Act
available to permit the resale of the Preferred Stock or its underlying common
stock.  Subscriber agrees that Subscriber will not attempt to pledge, transfer,
convey or otherwise dispose of the Preferred Stock or its underlying common
stock, except in a transaction that is the subject of either (i) an effective
registration statement under the Act and any applicable state securities laws or
(ii) an opinion of counsel, which opinion of counsel shall be at Subscriber’s
sole cost and expense and satisfactory to the Company, in its sole and absolute
discretion, to the effect that such registration is not required.  The Company
may rely on such opinion of Subscriber’s counsel in making such determination.
 
3.  Subscriber represents and warrants that Subscriber is able to bear the
economic risk of losing Subscriber’s entire investment in the Company, which
investment is not disproportionate to Subscriber’s net worth, and that
Subscriber has adequate means of providing for Subscriber’s current needs and
contingencies without regard to the investment in the Company. Further;
 
(a) If Subscriber is a resident of the United States, Subscriber represents and
warrants that Subscriber is an “accredited investor” as defined in the Act by
virtue of one or more of the following:
 
(1)  
Subscriber is an individual (not a partnership, corporation, limited liability
company, etc.) whose individual net worth, or joint net worth with his or her
spouse, presently exceeds $1,000,000 (exclusive of the value of the Subscriber’s
principal residence);

 
(2)  
Subscriber is an individual (not a partnership, corporation, limited liability
company, etc.) who had an income in excess of $200,000 in each of the two most
recent years, or joint income with their spouse in excess of $300,000 in each of
those years (in each case including foreign income, tax exempt income and full
amount of capital gains and losses, but excluding any income of other family
members and any unrealized capital appreciation) and has a reasonable
expectation of reaching the same income level in the current year;

 
(3)  
Subscriber is (i) a bank, or any savings and loan association; (ii) an insurance
company; (iii) a registered broker/dealer; (iv) a registered investment company
or business development company; (v) a licensed small business investment
company; (vi) a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; or an employee benefit plan within the meaning of Title 1
of ERISA and (a) the investment decision is made by a plan fiduciary which is
either a bank, savings and loan association, insurance company or registered
investment advisor, or (b) the plan has total assets in excess of $5,000,000, or
is a self-directed plan with investment decisions made solely by persons that
are accredited investors;

 
 
-2-

--------------------------------------------------------------------------------

 
 
(4)  
Subscriber is a private business development company (as defined in section
202(a)(22) of the Investment Advisors Act of 1940);

 
(5)  
Subscriber is a corporation, partnership, business trust, or a non-profit
organization within the meaning of Section 501(c)(3) of the Internal Revenue
Code, in each case with total assets in excess of $5,000,000;

 
(6)  
Subscriber is a trust with total assets in excess of $5,000,000, where the
purchase is directed by a “sophisticated person” as defined in Rule
506(b)(2)(ii) promulgated under the Act.  Such “sophisticated person” has the
knowledge and experience in financial and business matters to capably evaluate
the merits and risks of any potential business combination involving the
Company; or

 
(7)  
Subscriber is an entity (partnership, corporation, limited liability company,
etc.) all the equity owners of which are “accredited investors” within one or
more of the above categories.

 
  or
 
  (b) Subscriber is a non-resident of the United States.
 
4.  Subscriber represents and warrants that, to the extent Subscriber has deemed
necessary, Subscriber has consulted with Subscriber’s attorneys, financial and
tax advisors and others regarding all business, financial, securities and tax
aspects of the proposed investment, and that said advisors have reviewed this
Agreement, the LOI, and all other documents and agreements relating thereto on
Subscriber’s behalf. Subscriber and Subscriber’s advisors have sufficient
knowledge and experience in business and financial matters to evaluate the
Company, to evaluate the risk of an investment in the Company, to make an
informed investment decision with respect thereto, and to protect Subscriber’s
interest in connection with Subscriber’s subscription for the Preferred Stock,
without need for the additional information that would be required to be
included in a registration statement effective under the Act.
 
5.  Subscriber acknowledges that, to the extent Subscriber has deemed necessary,
Subscriber and Subscriber’s advisors have had an opportunity to conduct a due
diligence investigation of the Company and to ask questions of and to receive
answers from the officers, managers, agents and principals of the Company and to
obtain any and all additional information in writing to the extent that the
Company possesses such information or could acquire it without unreasonable
effort or expense: (i) relative to the Company and the Preferred Stock and (ii)
necessary to verify the accuracy of any information, documents, books and
records furnished. All such materials and information requested by Subscriber
and Subscriber’s advisors (including information requested to verify information
previously furnished) has been made available and examined by Subscriber or
Subscriber’s advisors.
 
(iv) Miscellaneous.
 
1.  This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas without regard to the principles of conflicts of laws
of such state.
 
 
-3-

--------------------------------------------------------------------------------

 
 
2.  The headings of this Agreement are for convenience of reference only, and
they shall not limit or otherwise affect the interpretation of any term or
provision hereof.
 
3.  In construing this Agreement, in any place in which the context so requires
(i) feminine or neuter pronouns shall be substituted for those masculine in form
and vice versa and (ii) plural terms shall be substituted for singular and
singular for plural.
 
4.  This Agreement and the rights, powers and duties set forth herein shall,
except as set forth herein, bind and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and permitted
assigns of the parties hereto. Subscriber may not assign any of Subscriber’s
rights, interests or obligations in and under this Agreement without the prior
written consent of the Company, and any attempted assignment thereof without
such consent shall be void and without effect.
 
5.  If any provision of this Agreement is found by a court of competent
jurisdiction to be legally invalid or unenforceable: (i) the validity and
enforceability of the remainder of this Agreement shall not be affected, (ii)
such provision shall be deemed modified to the minimum extent necessary to make
such provision consistent with applicable law, and (iii) such provision shall be
valid, enforceable and enforced in its modified form.
 
6.  This Agreement may be executed simultaneously via facsimile or otherwise in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other.
 
7.  This Agreement may not be amended or modified except by a written instrument
executed and delivered by both of the parties hereto.
 


 


 
** signatures on following page **
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Subscriber has executed this Subscription Agreement as of
the ______ day of November, 2011.
 

 
SUBSCRIBER:
         
By:
   
Name:
 

 

 
Social Security Number:
   
Business Address:
 

 

 
Business Phone:
   
Business Fax::
   
E-Mail Address:
 



 
The foregoing offer is hereby accepted by the Company this ______ day of
November, 2011.
GLOBAL NUTECH, INC.
 
 
 
By:
   
Title:
 



 


 
-5-

--------------------------------------------------------------------------------

 